Citation Nr: 0630778	
Decision Date: 10/02/06    Archive Date: 10/10/06

DOCKET NO.  04-17 566	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for a Dieulafoy's 
lesion.  

2.  Entitlement to service connection for bronchitis.  


REPRESENTATION

Veteran represented by:	Texas Veterans Commission


WITNESS AT HEARING

Veteran

ATTORNEY FOR THE BOARD

M. Taylor, Counsel



INTRODUCTION

The veteran served on active duty from June 1958 to March 
1962.  

This case comes before the Board of Veterans' Appeals (the 
Board) on appeal from rating decisions of the Waco, Texas, VA 
Regional Office (RO).  

Service connection for lumbosacral strain was granted in a 
February 2004 rating decision.  This represents a full grant 
of the benefits sought.  

The veteran was afforded a personal hearing before a hearing 
officer at the RO in January 2004.  A transcript of the 
hearing has been associated with the claims file.  In 
correspondence received in May 2004, the veteran withdrew his 
request for a Board hearing.  

The issue of entitlement to service connection for bronchitis 
is addressed in the REMAND portion of the decision below and 
is REMANDED to the RO via the Appeals Management Center 
(AMC), in Washington, DC.


FINDING OF FACT

A Dieulafoy's lesion was not manifest in service and is not 
attributable to service.  


CONCLUSION OF LAW

A Dieulafoy's lesion was not incurred or aggravated in 
service.  38 U.S.C.A. § 1131 (West 2002 & Supp. 2005); 38 
C.F.R. § 3.303.




REASONS AND BASES FOR FINDING AND CONCLUSION

VCAA
As a preliminary matter, the Board is required to address the 
Veterans Claims Assistance Act of 2000 (VCAA) that became law 
in November 2000.  The VCAA provides, among other things, 
that VA will make reasonable efforts to notify a claimant of 
the relevant evidence necessary to substantiate a claim for 
benefits under laws administered by VA.  The VCAA also 
requires the VA to assist a claimant in obtaining that 
evidence. 38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 
2005); 38 C.F.R. § 3.159 (2005).

Recently, in Dingess/Hartman v. Nicholson, 19 Vet. App. 473 
(2006), the Court held that the VCAA notice requirements of 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all 
five elements of a service connection claim which include:  
1) veteran status; 2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
4) degree of disability; and 5) effective date of the 
disability.  

The Court also held that the VCAA notice on the disability 
rating and effective date elements must be provided prior to 
an initial unfavorable decision by the agency of original 
jurisdiction (AOJ).  Id.  In February 2005, the veteran was 
sent VCAA notification.  The notice of VCAA did not predate 
initial adjudication of the claim.  However, the claimant 
was provided notice which was adequate.  Following the 
notice, a document issued in April 2005 constituted 
subsequent process.  The claimant has not shown how the 
error was prejudicial.  Moreover, the essential fairness of 
the adjudication was not affected.  Mayfield v. Nicholson, 
19 Vet. App. 103 (2005).  The claimant was provided VCAA 
content-complying notice and proper subsequent VA process.  
See Pelegrini v. Principi, 18 Vet. App. 112 (2004) 
(Pelegrini II).   

First, the VA has a duty under the VCAA to notify a claimant 
and any representative of the information and evidence needed 
to substantiate a claim.  In this case, the claimant was 
provided notice by letter dated in February 2005.  This 
letter notified the claimant of the substance of the VCAA, 
including the type of evidence necessary to establish 
entitlement to the benefit sought and whether or not the 
claimant or VA bore the burden of producing or obtaining that 
evidence or information.  Consistent with 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b), the RO essentially 
satisfied the notice requirements in this letter by:  (1) 
informing the claimant about the information and evidence not 
of record that was necessary to substantiate the claim; (2) 
informing the claimant about the information and evidence the 
VA would seek to provide; (3) informing the claimant about 
the information and evidence the claimant was expected to 
provide; and (4) requesting the veteran inform the RO of any 
information or evidence the claimant wanted the RO to obtain 
and requesting that the claimant provide copies of any 
private treatment records in the claimant's possession that 
pertained to the claim.

As noted, the claimant was provided with notice of what type 
of information and evidence was needed to substantiate the 
claim for service connection, but the claimant was not 
provided with notice of the type of evidence necessary to 
establish a disability rating or effective date for the 
disability on appeal.  See Dingess, supra.   Despite the 
inadequate notice provided to the veteran on these latter two 
elements, the Board finds no prejudice to the claimant in 
proceeding with the issuance of a final decision.  See 
Bernard v. Brown, 4 Vet. App. 384, 394 (1993) (where the 
Board addresses a question that has not been addressed by the 
agency of original jurisdiction, the Board must consider 
whether the claimant has been prejudiced thereby).  In that 
regard, as the Board concludes below that the preponderance 
of the evidence is against the claimant's claim for service 
connection, any questions as to the appropriate disability 
rating or effective date to be assigned are rendered moot.  

VA also has a duty to assist the claimant in obtaining 
evidence necessary to substantiate the claim.  38 U.S.C.A. 
§ 5103A.  In the instant case, VA has made efforts to develop 
the record.  The Board finds that VA has done everything 
reasonably possible to assist the claimant.  

Accordingly, the Board concludes it should proceed, as 
specific notice as to what evidence the claimant could or 
should obtain has been provided in effect and no additional 
pertinent evidence was submitted.  There is no indication 
that there is any additional relevant competent evidence to 
be obtained either by the VA or by the claimant, and there is 
no other specific evidence to advise him/her to obtain.  See 
Quartuccio v. Principi, 16 Vet. App. 183 (2002) (holding that 
both the statute, 38 U.S.C. § 5103(a), and the regulation, 38 
C.F.R. § 3.159, clearly require the Secretary to notify a 
claimant which evidence, if any, will be obtained by the 
claimant and which evidence, if any, will be retrieved by the 
Secretary).  The claimant has had sufficient notice of the 
type of information needed to support the claim and the 
evidence necessary to complete the application.  Therefore, 
the duty to assist and notify as contemplated by applicable 
provisions, including VCAA, has been satisfied.   
 
As such, the Board finds that the development requirements of 
the VCAA have also been met.  VA has done everything 
reasonably possible to assist the claimant.  In the 
circumstances of this case, a remand would serve no useful 
purpose for the issues being decided.  See Soyini v. 
Derwinski, 1 Vet. App. 540, 546 (1991) (strict adherence to 
requirements in the law does not dictate an unquestioning, 
blind adherence in the face of overwhelming evidence in 
support of the result in a particular case; such adherence 
would result in unnecessarily imposing additional burdens on 
VA with no benefit flowing to the claimant); Sabonis v. 
Brown, 6 Vet. App. 426, 430 (1994) (remands which would only 
result in unnecessarily imposing additional burdens on VA 
with no benefit flowing to the claimant are to be avoided).  
VA has satisfied its duties to notify and to assist the 
claimant in this case.  

Criteria

Service connection means the facts demonstrate that a disease 
or injury, which results in current disability, was incurred 
or aggravated in active military service.  38 U.S.C.A. § 1131 
(West 2002 &); 38 C.F.R. § 3.303 (2005).  Service incurrence 
for peptic ulcers (duodenal or gastric) will be presumed if 
manifest to a compensable level within one year of the 
veteran's separation from service.  38 U.S.C.A. §§ 1101, 
1131, 1137; 38 C.F.R. §§ 3.307, 3.309.

For the showing of chronic disease in service there is 
required a combination of manifestations sufficient to 
identify the disease entity and sufficient observation to 
establish chronicity at the time, as distinguished from 
merely isolated findings or a diagnosis including the word 
"chronic."  Continuity of symptomatology is required where 
the condition noted during service is not, in fact, shown to 
be chronic or where the diagnosis of chronicity may be 
legitimately questioned. When the fact of chronicity in 
service is not adequately supported, then a showing of 
continuity after discharge is required to support the claim.  
38 C.F.R. § 3.303(b) (2005).

Service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d) (2005).

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the appellant prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case, the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

Analysis

In order to establish service connection, the evidence must 
show that the veteran has a current disability related by 
competent evidence to service.  In this case, the veteran 
asserts that he has a Dieulafoy's lesion that is related to 
service.

The issue of whether a Dieulafoy's lesion is related to 
service requires competent evidence.  The veteran is 
competent to report his symptoms.  He is not a medical 
professional, however, and his statements do not constitute 
competent medical evidence that he has a gastrointestinal 
disorder related to service.  See Espiritu v. Derwinski, 2 
Vet. App. 492, 494- 95 (1992) (lay persons are not competent 
to offer evidence that requires medical knowledge).  To the 
extent that the veteran reports he vomited during service, a 
layman is competent to report that he had vomited and saw 
blood.  He also reports that tubes were placed down him.  The 
Board finds his report of tubes being placed and of having 
seen his own blood to be credible.  The service medical 
records reflect a report of hemoptysis and a review of 
gastric washings.  Neither, however, related to a 
gastrointestinal bleed.  His implication that he had a 
gastrointestinal bleed is viewed as an exaggeration of the 
facts and not credible.  

Initially, the Board notes that in his March 2001 claim, the 
veteran asserted that he had a Dieulafoy's lesion prior to 
service entrance and that it was aggravated in service.  
Generally, veterans are presumed to have entered service in 
sound condition as to their health.  This presumption 
attaches only where there has been an induction examination 
in which the later complained-of disability was not detected.  
See Bagby v. Derwinski, 1 Vet. App. 225, 227 (1991).  At 
service entrance in April 1958, the abdomen and viscera were 
normal.  On the accompanying medical history, he specifically 
denied stomach, liver, or intestinal trouble.  Thus, the 
veteran is entitled to a presumption of soundness at service 
entrance.  There is no competent evidence that the veteran 
had a Dieulafoy's lesion prior to service.  The evidence, to 
include private treatment records dated in 1998, and a March 
2000 VA treatment record, clearly and unmistakably show the 
veteran was diagnosed with a Dieulafoy's lesion in 1998.  The 
veteran's own assertion is not competent and is not 
supported.  

Because the evidence establishes that a Dieulafoy's lesion 
did not exist prior to service, the theory of aggravation is 
not relevant.  Thus, the issue is whether the veteran has a 
current disability related by competent evidence to in-
service disease or injury.

Service medical records are negative for findings, 
complaints, or treatment of a Dieulafoy's lesion.  In 
September 1958, he denied having or having had stomach, liver 
or intestinal trouble.  On examination in January 1962, no 
enlarged organs or masses were noted to be palpable in the 
abdomen.  Repeated stools for ova and parasites were negative 
and repeated stains of gastric washings for acid fast 
bacteria were negative.  The March 1962 separation 
examination report shows the abdomen and viscera were normal.  
Significantly, private medical records dated in the 1970s and 
VA treatment records dated in 1994, reflecting treatment for 
gastritis make no reference to a Dieulafoy's lesion.  In 
1997, the veteran did report that he had a gastrointestinal 
bleed in 1994.  The 1997 diagnosis was history of 
gastrointestinal bleed on non-steroid antiinflammatory 
medications.  

As noted above, the initial diagnosis of a Dieulafoy's lesion 
is in 1998.  The most probative evidence in regard to whether 
a Dieulafoy's lesion is related to service is the medical 
evidence.  In this regard, service medical records are 
negative for a Dieulafoy's lesion.  In addition, the March 
2003 VA examiner specifically stated that had a Dieulafoy's 
lesion be present during service, it would have caused a 
severe massive gastrointestinal hemorrhage requiring at the 
least a gastroscope, if not surgical intervention.  The 
examiner reasoned that without evidence of a massive 
gastrointestinal bleed during service, there was no evidence 
that a Dieulafoy's lesion was present during service and that 
is was not likely that he had a Dieulafoy's lesion during 
service.  

In sum, service medical records are negative for a 
Dieulafoy's lesion, the initial diagnosis of a Dieulafoy's 
lesion was many years post service.  There is no credible 
evidence of a gastrointestinal bleed during service or within 
decades of service and the competent evidence establishes 
that a Dieulafoy's lesion is not related to service.  

The preponderance of the evidence is against the claim.  
Consequently, the benefits sought on appeal are denied.


ORDER

Service connection for a Dieulafoy's lesion is denied.  


REMAND

The April 1958 service entrance examination report shows the 
lungs and chest were normal.  On the accompanying medical 
history, he denied having or having had asthma, shortness of 
breath, pain or pressure in the chest, and chronic cough.  A 
September 1958 ROTC examination report shows the lungs and 
chest were normal.  On the accompanying medical history, he 
denied having or having had asthma, shortness of breath, pain 
or pressure in the chest, and chronic cough.  A June 1960 
treatment record reflects a provisional diagnosis of rule out 
bronchitis.  Records dated in January 1962, reflect 
complaints of persistent cough, usually winter bronchitis.  
X-ray examination of the chest was noted to show a left 
basilar bronchopneumonia.  The impression was acute 
bronchitis, "DNEPTE" (did not exist prior to enlistment).  
In February 1962, the diagnosis was revised to pneumonia, 
primary atypical, DNEPTE and sinusitis, acute, DNEPTE.  The 
March 1962 separation examination report shows the lungs and 
chest were normal.  

The March 2005 VA examiner stated that he did not correlate 
any of the veteran's lung disease directly to service, since 
the veteran began smoking prior to service.  The examiner 
noted no significant lung complaints during service, and 
added that he did not think the veteran had had pneumonia.  
The examiner did not review the claims file and there is 
insufficient evidence to determine whether any respiratory 
disorder is related to service.  

Accordingly, the case is REMANDED for the following action:

The AOJ should return the claims file to 
the VA examiner who performed the March 
2005 examination.  The examiner should 
respond to the following:  1) Is it at 
least as likely as not that any identified 
respiratory disorder, including 
bronchitis, is related to the in-service 
manifestations?  2) If not, did a 
respiratory disorder, including 
bronchitis, clearly and unmistakably exist 
prior to service?  3) Is there clear and 
unmistakable evidence that a respiratory 
disorder was not aggravated during 
service?  A complete rationale should 
accompany any opinion provided.  

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The veteran has the right to submit 
additional evidence and argument on the matter or matters the 
Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



______________________________________________
H. N. SCHWARTZ
Veterans Law Judge, Board of Veterans' Appeals





 Department of Veterans Affairs


